                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 HOSTFORWEB INCORPORATED,

                   Plaintiff/Counterclaim-Defendant,

                              V.
                                                       Civil Action No. 20-CV-378-RGA
 SEAN FRANK, OCl-HOSTFORWEB, LLC, and
 OCl-WEBHOSTINGBUZZ, LLC,

                       Defendants/Counterclaimants.




                                     MEMORANDUM OPINION

James D. Taylor, Jr. and Charles E. Davis, SAUL EWING ARNSTEIN & LEHR LLP,
Wilmington, DE; John B. Wolf, ASHMAN & STEIN, Stokie, IL,

Attorneys for Plaintiff.

John A. Sensing and Jesse L. Noa, POTTER ANDERSON & CORROON LLP, Wilmington,
DE; Branden P. Moore, MCGUIRE WOODS LLP, Pittsburgh, PA,     -

Attorneys for Defendants.




        July   Jo_, 2021
AND~'i                     TR CT JUDGE:

        Before the Court is Plaintiff's Motion to Dismiss the Counterclaims for Failure to State a

Claim. (D.I. 30). The motion was fully briefed. (D.I. 31, 32, 34).

        I.       BACKGROUND

        On or about August 29, 2014, Plaintiff sold all its assets to non-party HFW, Inc. pursuant

to an Asset and Stock Purchase Agreement, which included a secured promissory note from

HFW, Inc. to Plaintiff for $1,550,000 ("VTB"). (D.I. 16 at ,r,r 19-20; D.I. 16-2, Ex. D at 1). On

December 14, 2016, Plaintiff filed suit against HFW, Inc. and its officers and directors in Illinois

state court "alleging a failure to make any payments owed pursuant to the Promissory Note."

(D.I. 16 at ,r,r 15-16, 22). In January 2017, the parties executed a litigation stay agreement (the

"Litigation Stay Agreement") allowing HFW, Inc. to find a third-party to buy its assets and to

pay Plaintiff the amount owed from the proceeds of the sale. (Id. at ,r 23; D.I. 16-2, Ex. C

(Litigation Stay Agreement)). The parties later amended the Litigation Stay Agreement in

February 2017 (the "Amending Agreement"). (D.I. 19-1, Ex. A).

        Subsequently, Cloud Equity Group was secured as a buyer. (D.I. 16 at ,r 25). Two

entities, Defendants OCl-HostForWeb, LLC and OCl-WebHostingBuzz, LLC (the "OCl

entities"), were formed to purchase the assets ofHFW, Inc. (Id. at ,r 27). Defendant Sean Frank

was "the authorized representative of Cloud Equity Group and managing member of each OC 1

entity." (Id. at ,r 31).

        The sale was executed through two essentially identical Asset Purchase Agreements 1 (the

"APAs") and a related settlement agreement (the "Settlement Agreement") resolving the Illinois



1
 There are separate APAs for each OCl entity. Plaintiff notes, "other than the monetary terms and parties involved,
each [APA's] contractual language is essentially the same." (D.I. 34 at 5 n.2.).



                                                             2
state court litigation. (Id at ,r,r 27-28; D.I. 16-2, Exs. A, B (AP As); D.I. 16-2, Ex. D (Settlement

Agreement)). The Settlement Agreement allowed Plaintiff to be paid directly :from the proceeds

of the sale of the assets ofHFW, Inc. to the OCl entities. (Id at ,r 36). The Settlement

Agreement states:

        HFW shall provide to Plaintiff a single payment in the total gross amount
        of $425,000 USD ("Payment") by wire transfer.... within one (1)
        business day following the Closing and receipt by HFW of this Agreement
        ... Over the course of two (2) years, Plaintiff shall have the opportunity to
        receive up to the balance of the full principal amount of the [secured
        vendor financing ("VTB")], being $1,125,000, with no additional interest
        thereon, out of the proceeds of the Sale, to be paid to Plaintiff by Buyer, in
        each case in accordance with the terms and subject, in all respects, to the
        limitations set forth in the AP As.

(D.I. 16-2, Ex. D at§ 2). The payment included "the opportunity" to receive a conditional

payment ofup to $1,125,000 :from the OCl entities payable directly to Plaintiff pursuant to a

"specified formula" set out in the APAs. (D.I. 16 at ,r,r 37-39). The specified formula and

payment terms are defined in the Conditional Purchase Price provisions of the APAs. 2 (See D.I.

16-2, Exs. A, Bat§§ 2.3(b), 2.4(f)-(g)). The Conditional Purchase Price includes amounts

payable to Plaintiff and amounts payable to Seller (or Seller's creditors). (Id). The aggregate

amount payable to both parties is the Conditional Purchase Price. (Id).

        The dispute between Plaintiff and Defendants focuses primarily on the calculation and

payment of the Conditional Purchase Price. (See D.I. 16; D.I. 19). The relevant provisions of

the AP As with respect to the calculation and payment of the Conditional Purchase Price provide:

        2.3(b). Conditional Purchase Price. Purchaser shall, subject to Section
        2.4 and Section 7.5, pay an aggregate amount equal to the Conditional



2
 The APAs include three payment provisions that make up the total Purchase Price: (1) a Non-Conditional Purchase
Price to be paid on the closing date from the Purchaser (the OCl Entities) to Seller (HFW, Inc.), (2) a Conditional
Purchase Price calculated based on future revenues and split between payments paid directly to Plaintiff"(on
Seller's behalf)" and, "at Purchaser's sole election," to Seller, and (3) a Holdback amount paid directly to Seller
subject to various limitations. (D.I. 16-2, Exs. A, B at §§ 2.3, 2.4(f)).



                                                             3
       Purchase Price to [Plaintiff] (on Seller's behalf) and, if applicable, to, at
       Purchaser's sole election, Seller or any creditor of an Unsatisfied Lien or
       Other Encumbrance, in equal installments within thirty (30) days after
       each of the first and second annual anniversary of the Closing Date ...

       2.4(±). If the Annualized Revenue set forth in the Six Month Final
       Revenue Statement equals (i) 90% or more of the Target Annual Revenue,
       Purchaser shall, in accordance with Section 2.3(b), pay to (A) [Plaintiff]
       (on Seller's behalf) the Host Inc. Maximum Amount and (B) at
       Purchaser's sole election, Seller or any creditor of an Unsatisfied Lien or
       Other Encumbrance, the Maximum Conditional Purchase Price, less the
       Host Inc. Maximum Amount; or (ii) less than 90% of the Target Annual
       Revenue, Purchaser shall pay to (A) [Plaintiff] (on Seller's behalf) the
       Host Inc. Maximum Amount, reduced (up to the entire amount of the Host
       Inc. Maximum Amount) by 34% of the product of $1.10 for every $1.00
       by which the Annualized Revenue set forth in the Six Month Final
       Revenue Statement is less than the Target Annual Revenue, and (B) at
       Purchaser's sole election, Seller or any creditor of an Unsatisfied Lien or
       Other Encumbrance, the Maximum Conditional Purchase Price, reduced
       (up to the entire amount of the Maximum Conditional Purchase Price) by
       (1) 34% of the product of $1.10 for every $1.00 by which the Annualized
       Revenue set forth in the Six Month Final Revenue Statement is less than
       the Target Annual Revenue and (2) the amount paid to [Plaintiff] pursuant
       to Section 2.4(f)(ii)(A). The aggregate amount payable to [Plaintiff],
       Seller, or any creditor pursuant to this Section 2.4(:f) shall be referred to
       herein as the "Conditional Purchase Price".

       2.4(g). Notwithstanding anything in this Agreement to the contrary,
       payment of the Conditional Purchase Price pursuant to Section 2.3(b) and
       this Section 2.4 remains subject, in all respects, to Section 7.5.

(D.I. 16-2, Exs. A, Bat§§ 2.3(b), 2.4(±)-(g)).

       Plaintiff alleges that Frank, on behalf of Cloud Equity Group and the OC 1 entities,

represented to Plaintiff that the baseline revenue figure (i.e., Target Annual Revenue) used to

calculate the Conditional Purchase Price included only active service accounts at close for HFW,

Inc. (D.I. 16 at ,r,r 29, 31). Plaintiff later discovered that the Target Annual Revenue figure

included inactive accounts which artificially inflated the baseline amount. (Id at ,r 41 ). Plaintiff

alleges that the inclusion of these inactive accounts in the Target Annual Revenue calculation

constituted fraud, or alternatively, negligent misrepresentation that harmed Plaintiff. (Id at ,r,r




                                                      4
84, 86). In other words, if the Annualized Revenue comes in below 90% of the Target Annual

Revenue, then Plaintiffs payout is reduced. Including revenues from inactive accounts in the

calculation of the Target Annual Revenue figure artificially increased the Target Annual

Revenue, and therefore, inherently caused Annualized Revenue to fall below 90% of the Target

Annual Revenue. (See D.I. 16 at ,r 41; D.I. 16-2, Exs. A, Bat§ 2.4(:f)). Despite the reduced

payout amount, Plaintiff claims "the OC 1 entities [still] failed to make the final payment ..."

(D.I. 16 at ,r,r 45, 59, 64). Plaintiff thus claims breach of contract and, in the alternative, unjust

enrichment. (Id at ,r 95).

       Plaintiff filed a suit against Frank and the OCl Entities in the United States District Court

for the Northern District of Illinois on January 4, 2019 (the "Illinois Action") on similar grounds.

(Id at ,r 55). Plaintiff originally sued in Illinois because the Settlement Agreement included a

forum selection clause requiring disputes to be brought in the State of Illinois. See HostForWeb

Inc. v. Cloud Equity Group SIM LLC, 2019 WL 6033648, at *3 (N.D. Ill. Nov. 14, 2019). The

forum selection clause reads:

       7 .10 Governing Law. This Agreement will be governed by the laws of the State
       of Illinois and the dispute shall be determined by, parties attorn to (sic), a Court of
       competent jurisdiction in the State of Illinois.

(D.I. 16-2, Ex. D at§ 7.10).

       The Illinois Court dismissed the action without prejudice "pursuant to Rule 12(b)(3)

based on the Court's conclusion that venue was proper in Delaware, rather than Illinois." (D.I.

16 at ,r 55). The court held that "this ruling is limited to determining that Plaintiff is claiming

rights under the AP A [as opposed to the Settlement Agreement], and as such, is bound by the

forum section clause contained in the APA: Delaware." HostforWeb Inc., 2019 WL 6033648, at

*3. Plaintiff then filed suit in this Court. (D.I. 16).




                                                          5
       Defendants deny that they used "any calculation that included inactive accounts in

calculating any figures within the APA," and contend that the final payment had not been made

to Plaintiff because "the initial payment atte~pt was returned due to the fact that the account

designated for the payment was closed, and the amount was placed in dispute and made subject

to indemnification shortly thereafter." (D.I. 19 at ,r,r 6, 46). Defendants argue, "Section 7.5 of

the AP As afford the OC 1 Entities broad indemnification and setoff rights" from the Conditional

Purchase Price. (Id at ,r 11 ). The relevant provisions state:

       SECTION 7.2 Indemnification by Seller and Each Guarantor. Subject to
       the provisions of this Article VII, Seller and, to the extent relating to
       representations, warranties, covenants, or agreements of any Guarantor,
       such Guarantor, shall indemnify, hold harmless, and defend each of
       Purchaser, its equity holders, Subsidiaries, Affiliates, officers, directors,
       employees, agents, representatives, successors, and assigns (each, a
       "Purchaser Indemnified Party"), from and against any and all losses,
       Liabilities, fines, judgments, sums required to be repaid, claims, damages,
       settlement payments, actions or causes of action, Encumbrances, costs,
       and expenses (including reasonable attorneys' fees) (collectively,
       "Losses") incurred by any of them by reason of, arising out of, or in
       connection with (a) any breach of any representation or warranty by Seller
       or any Guarantor contained in any Transaction Document or any
       certificate delivered to Purchaser in connection with the Transactions; (b)
       any breach by Seller or any Guarantor of any of their respective
       covenants, obligations, or agreements contained in any Transaction
       Document; and (c) any Excluded Liability (collectively, "Purchaser
       Indemnifiable Losses").

       SECTION 7 .5 Setoff; Withholding of Payments.

       (a) Purchaser may set off against and recoup from any amount owed
       or otherwise payable by Purchaser to Seller pursuant to any of the
       Transaction Documents (including the Conditional Purchase Price and
       the Holdback) and the Related Transaction AP A (including the Related
       Transaction Conditional Purchase Price and the Related Transaction
       Holdback) any Purchaser Indemnifiable Losses for which Seller or any
       Guarantor is obligated to indemnify any Purchaser Indemnified Party
       pursuant to this Article VII. Such set off and recoupment shall be
       treated as adjustments to the Purchase Price.

       (b) If, at the time Purchaser is obligated to make a payment to Seller



                                                      6
          pursuant to Section 2.3 or Section 2.3 of the Related Transaction AP A,
          one or more Purchaser Indemnified Persons has asserted a claim for
          indemnification pursuant to this Article VII that has not been finally
          resolved, in such case, Purchaser may withhold such payments due
          Seller pursuant to Section 2.3 or Section 2.3 of the Related
          Transaction AP A as security for payment of any indemnification
          obligations of Seller or Guarantors. The aggregate amount of the
          payments withheld by Purchaser pursuant to this Section 7 .5(b) shall not
          exceed the aggregate potential amount of the Purchaser Indemnified
          Persons' unresolved claim for indemnification pursuant to this Article VII.
          If, on any date, the aggregate amount of the payments withheld by
          Purchaser pursuant to this Section 7.5(b) exceeds the aggregate potential
          amount of the Purchaser Indemnified Persons' unresolved claim·for
          indemnification pursuant to this Article VII, then Purchaser shall promptly
          pay to Seller the amount of such excess.

(D.I. 16-2, Ex. A, Bat§§ 7.2, 7.5(a)-(b)).

          In regards to these set off provisions and their relation to the payment of the Conditional

Purchase Price, Defendants allege various counterclaims. Count 1 alleges, "An actual

controversy exists between Plaintiff and the OC 1 Entities regarding whether the QC 1 entities

breached the APAs 'with respect to the calculation of, or the payment of,' the Conditional

Purchase Price,' and ultimately the Initial Payment," and requests a declaratory judgment that

Defendants complied with the Conditional Purchase Price provisions of the APAs. (D.I. 19 at ,r,r

32-35).

          Count II alleges, "Because the OCl Entities did not breach the APAs 'with respect to the

calculation of, or the payment of, the Conditional Purchase Price,' Plaintiff breached Sections

5.3 and 5.4 of the Settlement Agreement by bringing this lawsuit and the prior [litigation in

Illinois]." (D.I. 19 at ,r 38.). Sections 5.3 and 5.4 of the Settlement Agreement state:

          5.3. Plaintiff's, TSl's, and Korneyev's Release of Buyer and Covenant.
          Provided Buyer does not breach the AP As with respect to the calculation
          of, or the payment of, the Conditional Purchase Price (as defined in the
          AP As), the Plaintiff Releasors, for and in consideration of the promises
          and obligations set forth in this Agreement and the APAs and for
          themselves and all other Plaintiff Releasors, hereby covenant not to sue



                                                       7
       Buyer relating to payment of the balance of the VTB and hereby release,
       waive, and forever discharge Buyer by and from all claims relating to
       payment of the balance of the VTB and the Conditional Purchase Price (as
       defined in the APAs).

       5.4. Agreement is Bar to Claims. Provided Buyer does not breach the
       AP As with respect to the calculation of, or the payment of, the Conditional
       Purchase Price (as defined in the APAs), the Parties acknowledge and
       agree that it is the Parties' intention that this Agreement shall be effective
       as a bar to all financial or other recovery against the released parties
       described in Paragraphs 5.1, 5.2, and 5.3 above. To the maximum extent
       permitted by law, the Parties covenant not to sue or to institute or cause to
       be instituted any action in any court against the released parties described
       in Paragraphs 5 .1, 5 .2, and 5 .3 above regarding the matters covered by the
       releases contained in this Agreement, subject to Paragraph 5.6.

(D.I. 16-2, Ex. D at§§ 5.3-5.4).

       Count III alleges that Plaintiff, as a third-party beneficiary, violated the forum selection

clause of the APAs by bringing the previous Illinois Action, and therefore, have damaged

Defendants "in the amount of their attorneys' fees and costs in defending the Illinois Action and

enforcing its rights through this counterclaim." (D.I. 19 at ,r,r 40-44). The forum selection

clause of the APAs states:

       The Parties hereby submit to the jurisdiction of the courts of the State of Delaware
       or the courts of the United States located in the State of Delaware in respect of the
       interpretation and enforcement of the provisions of this Agreement and the other
       Transaction Documents and hereby waive, and agree not to assert, any defense in
       any action, suit, or proceeding for the interpretation or enforcement of this
       Agreement and any other Transaction Documents, that they are not subject thereto
       or that such action, suit, or proceeding may not be brought or is not maintainable
       in such courts or that this Agreement may not be enforced in or by such courts or
       that their property is exempt or immune from execution, that the suit, action, or
       proceeding is brought in an inconvenient forum, or that the venue of the suit,
       action, or proceeding is improper.

(D.I. 16-2, Ex. A, Bat§ 8.12).




                                                     8
       Plaintiff filed a Motion to Dismiss the Counterclaims for Failure to State a Claim. (D.I.

30). I referred the motion to a Magistrate Judge. The Magistrate Judge duly issued a Report and

Recommendation ("Report"). (D.I. 38).

       The Report recommends that Plaintiff's "motion to dismiss defendant[s'] Counterclaim

Count I be denied" on the basis that "the relevant portions of the Settlement Agreement and

AP As are clear and unambiguous" such that Defendants may set off indemnification amounts

from payments to Plaintiff (on Seller's behalf) pursuant to Section 7 .5 of the AP As. (D .I. 38 at

14-16). Because the Report recommends that Plaintiff's motion to dismiss Count I be denied, it

also "recommends plaintiff's motion to dismiss defendant[s'] Counterclaim Count II be denied,"

                                       •
because Defendants "plausibly allege plaintiff breached the Settlement Agreement by filing the

current suit and the previous Illinois Action." (Id. at 17). Regarding Count III, the Report

recommends that "plaintiff's motion to dismiss ... be granted" because "the section 8.12 forum

selection clause [in the AP As] does not contain exclusive or mandatory language under

Delaware law, and that the law of the case doctrine and res judicata did not prohibit plaintiff's

filing the Illinois Action." (Id at 21).

       Before me are Defendants' Partial Objection to the Report (D.I. 39) and Plaintiff's

Response (D.I. 42), as well as Plaintiffs Objections (D.I. 40) and Defendants' Response (D.I.

41). I have considered the parties' briefings, and I now review the objections de nova.

       II.     STANDARD OF REVIEW

       A magistrate judge may make a report and recommendation regarding a case-dispositive

motion. Beazer E., Inc. v. Mead Corp., 412 F.3d 429,444 (3d Cir. 2005). "When reviewing the

decision of a Magistrate Judge on a dispositive matter, the Court conducts a de nova review." 28

U.S.C. §636(b)(l); Masimo Corp. v. Philips Elec. N Am. Corp., 62 F. Supp. 3d 368,379 (D.




                                                      9
Del. 2014). A motion to dismiss for failure to state a claim upon which relief may be granted is a

dispositive motion. D. Del. LR 72. l(a)(3). The Court may "accept, reject, or modify the

recommended disposition ... " of the magistrate judge. FED. R. CIV. P. 72(b)(3 ).

       III.    LEGAL STANDARD

       Rule 8 requires a complainant to provide "a short and plain statement of the claim

showing that the pleader is entitled to relief ... " FED. R. C1v. P. 8(a)(2). Rule 12(b)(6) allows

the accused party to bring a motion to dismiss the claim for failing to meet this standard. A Rule

12(b)(6) motion may be granted only if, accepting the well-pleaded allegations in the complaint

as true and viewing them in the light most favorable to the counter-complainant, a court

concludes that those allegations "could not raise a claim of entitlement to relief." Bell At!. Corp.

v. Twombly, 550 U.S. 544, 558 (2007).

       "Though 'detailed factual allegations' are not required, a complaint must do more than

simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action."' Davis v. Abington Mem'l Hosp., 765 F.3d 236,241 (3d Cir. 2014) (quoting Twombly,

550 U.S. at 555). I am "not required to credit bald assertions or legal conclusions improperly

alleged in the complaint." In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198,216 (3d

Cir. 2002). A complaint may not be dismissed, however, "for imperfect statement of the legal

theory supporting the claim asserted." See Johnson v. CUy ofShelby, 574 U.S. 10, 11 (2014).

       A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id at 12. That plausibility must be found on the face of the complaint. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). "A claim has facial plausibility when the [complainant] pleads

factual content that allows the court to draw the reasonable inference that the [accused] is liable

for the misconduct alleged." Id Deciding whether a claim is plausible will be a "context-




                                                     10
specific task that requires the reviewing court to draw on its judicial experience and common

sense." Id at 679.

       The same general rules apply to a Rule 12(b)(6) motion to dismiss a counterclaim. See,

e.g., RAH Color Techs. LLCv. Ricoh USA Inc., 194 F. Supp. 3d 346,348 (E.D. Pa. 2016).

       IV.     DISCUSSION

               A. The Report's Recommendation to Deny Plaintiff's Motion to Dismiss
                  Counterclaim Count I for Failure to State a Claim

       Defendants' Counterclaim Count I states, "An actual controversy exists between Plaintiff

and the QC 1 Entities regarding whether the OC 1 Entities breached the AP As ... " (D .I. 19 at ,r

32). Count I asks for "a declaratory judgment that [the OCl Entities] did not violate the APAs

'with respect to the calculation of, or the payment of, the Conditional Purchase Price.'" (Id. at

35).

       The Report recommends that Plaintiffs "motion to dismiss defendant's Counterclaim

Count I be denied" on the basis that "the relevant portions of the Settlement Agreement and

APAs are clear and unambiguous" such that Defendants may set off indemnities from payments

to Plaintiff (on Seller's behalf) pursuant to Section 7.5 of the APAs. (D.I. 38 at 14-16). The

Settlement Agreement states, "[T]he proceeds of the Sale [are] to be paid to Plaintiff by Buyer,

in each case in accordance with the terms and subject, in all respects, to the limitations set forth

in the AP As." (D.I. 16-2, Ex. D at § 2). The limitations at issue in the AP As allow Defendants

to "[s]et off against and recoup from any amount owed or otherwise payable by Purchaser to

Seller pursuant to any of the Transaction documents (including the Conditional Purchase Price

and the Holdback) ... for which Seller or any Guarantor is obligated to indemnify any Purchaser

Indemnified Party ... " (Id, Exs. A, Bat§ 7.5(a)) (emphasis added). The Report concludes, "A

plain reading of the APAs can only be understood to mean plaintiff can expect to receive



                                                     11
whatever payment amount Seller is entitled to receive, and both parties have stipulated that

defendants may apply valid set offs against the Conditional Purchase Price payment under

Section 2.3(b)." (D.I. 38 at 15-16). In other words, since Plaintiff stands in Seller's shoes for the

purpose of receiving payments, Plaintiff should be subject to the same limitations as Seller,

including with respect to the set off provisions.

       The Report reasons that if the set offs for indemnification amounts do not apply to the

Conditional Purchase Price paid to Plaintiff, then Plaintiff would be "entitled to the entire

amount of the Conditional Purchase Price," and only Seller and Guarantor would bear

responsibility for the indemnification obligations to Defendants. (Id. at 16). Such an

interpretation would make the set off provisions "meaningless." Id. (citing Osborn ex rel.

Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010)).

       Plaintiff objects to this recommendation.

       First, Plaintiff argues the "APAs unambiguously impose no indemnification obligations

on Plaintiff," and the "OCl Entities breached the APAs by claiming indemnification from

Plaintiff." (D.I. 40 at 7). Plaintiff "had not directly owned the assets being transferred under the

APAs since 2014" and "was not the appropriate entity in 2017 to represent, warrant, or verify

things that could trigger indemnification or set off rights ... " (Id at 5, 8). Defendants concede

that the APAs impose no indemnification obligations on Plaintiff. (D.I. 41 at 5) ("[T]he OCl

entities are simply not 'claiming indemnification from Plaintiff.'"). Instead, Defendants claim,

"[they] can set off indemnified amounts against the Conditional Purchase Price," which includes

Plaintiff's portion of that amount. (Id at 4).

        Second, Plaintiff argues, "the QC 1 Entities . . . had no right to apply a set off against

sums payable to Plaintiff for indemnification claims" when the indemnification obligations apply




                                                      12
only to Seller or Guarantors. (D.1. 40 at 9). The "text and structure of Section 7.5 makes clear

that ... the set off can only be taken against a payment owed 'to Seller,' not payments owed [to

Plaintiff]." (Id.) (emphasis in original). In other words, Plaintiff claims that direct payments to it

are not subject to indemnification set offs because such set offs can only be taken from payments

to Seller, and the contractual definition of Seller does not include Plaintiff. Plaintiff is separately

referred to as "Host Inc." (See D.I. 16-2, Exs. A, Bat 39, 250).

       Plaintiff argues that because there are "two separate payment buckets" for the

Conditipnal Purchase Price-those paid to Seller and those paid to Plaintiff-Plaintiff's

"proffered reading of the plain terms does not render any provisions illusory or surplusage."

(D.I. 40 at 11). Seller's payment "bucket," which could reach a maximum of approximately $1

million, is also relatively large enough that limiting the set off to Seller's payments "is not an

illusory right." (Id).

        Defendants argue that Plaintiff's objections "(I) ignore[] that it merely stands in the place

of Seller under the AP As for purposes of receiving the adjusted Conditional Purchase Price to

which Seller would have ordinarily been entitled," and "(2) conflate[] the right to

indemnification with the right to set off indemnified amounts against the Conditional Purchase

Price, a portion of which Plaintiff was to receive 'on Seller's behalft.]"' (D.I. 41 at 4).

Defendants claim that the set off amounts must apply to Plaintiff's payments, which they are

required to pay, because Section 7.5 only refers to payments Defendants are "obligated to make"

or which Seller is "owed." (Id at 9). Payments to Seller are only made at the OCl entities'

"sole election," and thus, are not obligatory. (Id). Therefore, Defendants argue the set off rights

would be "meaningless and illusory" if they cannot be set off from Plaintiff's obligatory portion

of the Conditional Purchase Price. (Id at 8-9).




                                                      13
       I conclude Defendants have failed to state a claim that they did not breach the APAs with

respect to the calculation or payment of the Conditional Purchase Price.

       In Delaware, "the proper interpretation of [contract] language is a question of law," and

"a motion to dismiss is a proper framework for determining the meaning of contract

language." Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1030 (Del. Ch.

2006). "Delaware adheres to the 'objective' theory of contracts, i.e., a contract's construction

should be that which would be understood by an objective, reasonable third party." Osborn, 991

A.2d at 1159 (citation omitted). Each term and provision should be given effect, "so as not to

render any part of the contract mere surplusage," and the interpretation should not render a term

or provision "meaningless or illusory." Id "When the contract is clear and unambiguous, we

will give effect to the plain-meaning of the contract's terms and provisions. On the contrary,

when we may reasonably ascribe multiple and different interpretations to a contract, we will find

that the contract is ambiguous." Id at 1159-60. "The determination of ambiguity lies within the

sole province of the court." Id at 1160.

       A plain reading of the APAs makes clear that indemnification amounts can only be set

off from payments to Seller. I disagree with Defendants' interpretation that Plaintiff '"merely

stood in Seller's shoes' for purposes of' setting off indemnification amounts and that "the

payments to Plaintiff (on Seller's behalf) are subject to the same terms and limitations as those

relating to payments that would ordinarily be made to Seller." (D.I. 41 at 5-6).

       Defendants cite to the Litigation Stay Agreement, Amending Agreement, and Settlement

Agreement to suggest that Plaintiff was only receiving "payments that would have otherwise

been made directly to Seller under ordinary circumstances." (Id at 5). However, no agreement

was ever made under these "ordinary circumstances." Id The interpretation of the set off




                                                    14
provisions depends on the language the parties actually drafted and bargained for, and the

language of these agreements points to the AP As as the controlling agreement for the payments

to which Plaintiff is entitled. (See D.I. 19-1, Ex. A at§ l(iii) (Amending Agreement) ("[T]his

Agreement shall be Plaintiff's full, good and irrevocable authority to have and to exercise the

foregoing rights, subject to the APA in all respects, in order to enforce the payment by Purchaser

to Plaintiff of any amounts to which Plaintiff is entitled as a third party beneficiary under the

APA."); D.I. 16-2, Ex. D at §2 (Settlement Agreement) ("Plaintiff shall have the opportunity to .

. . be paid ... by Buyer, in each case in accordance with the terms and subject, in all respects, to

the limitations set forth in the APAs."). Therefore, the terms of the AP As govern the payments to

which Plaintiff is entitled.

        Section 7.2 of the APAs provides that only Seller and Guarantor, not Plaintiff, owe

indemnification obligations to the OC 1 Entities for "Purchaser Indemnifiable Losses." (D .I. 16-

2, Exs. A, Bat§ 7.2). Defendants do not dispute this. (D.I. 41 at 7) ("[Defendants] are not

seeking indemnification from Plaintiff."). Given that Plaintiff was not a party to the AP As and

not selling its own assets in the transaction, it is reasonable that Plaintiff would not be

responsible for any indemnifiable losses for breaches of any representations or warranties. (D.I.

40 at 5).

        Section 7.5(a) allows Defendants to set off any "Purchaser Indemnifiable Losses for

which Seller or any Guarantor is obligated to indemnify" from "any amount owed or otherwise .

payable by Purchaser to Seller ... (including the Conditional Purchase Price and the Holdback) .

. ." (D.I. 16-2, Exs. A, Bat§ 7.5(a)). Section 7.5(b) similarly allows Defendants to withhold

unresolved indemnification amounts from "payments due Seller." (Id. at§ 7.5(b)). Simply put,

Section 7 .5 allows Defendants to directly set off indemnification amounts from payments to




                                                      15
Seller rather than first paying Seller and then subsequently recouping any indemnification

amounts. The AP As do not state that indemnification amounts can be set off from payments

Defendants owe Plaintiff, nor would that be a reasonable interpretation given that Plaintiff does

not owe any indemnification obligations to Defendants.

       Plaintiffs interpretation of the set off provisions is both reasonable and unambiguous

because the AP As clearly allocate payments to Seller and payments to Plaintiff. The Holdback

amount is exclusively paid to Seller, and the Conditional Purchase Price includes both payments

to Seller and to Plaintiff. (See D.I. 16-2, Exs. A, Bat§§ 2.3(b)-(c), 2.4(f)). Separate terms and

provisions govern the payment of these amounts to Seller and to Plaintiff. (See id. at§§ 2.3(a)-

(c), § 2.4(f)). To refer to Plaintiff, the APAs use the language "pay to ... Host Inc. (on Seller's

behalf)," and to refer to Seller, the AP As use the language "pay to ... Seller." (See, e.g., id at

§§ 2.4(f), 2.3(c)(i)). Furthermore, Seller is explicitly defined as "Host For Web, Inc." in one

APA and "Webhostingbuzz, Inc." in the other, neither of which are Plaintiff. (Id at 5,215).

Therefore, the AP As set out clear and "separate buckets" for the payment amounts to Seller and

to Plaintiff. When read in the context of these provisions, payments "to Seller" in Section 7.5

means such payments explicitly designated to Seller. (Id at§ 7.5).

       The fact that the payment of the Conditional Purchase Price is "subject to ... Section

7.5" does not invalidate Plaintiffs interpretation. (Id at§§ 2.3(b), 2.4(g)). Defendants

incorrectly imply from these provisions that set offs may be taken from the "total" Conditional

Purchase Price as opposed to just Seller's portion of the Conditional Purchase Price. (D.I. 41 at

11). Stating that payment of the Conditional Purchase Price is subject to Section 7.5, however,

does not necessarily mean that set offs may be taken from the entire Conditional Purchase Price.

Since the calculation of the Conditional Purchase Price explicitly delineates between payments to




                                                     16
Seller and payments to Plaintiff, payment of the Conditional Purchase Price can still be subject to

the set offs in Section 7.5 and only apply to Seller's portion of the payments. (See D.I. 16-2,

Exs. A, B at §§ 2.4(f), 2.4(f)(i)-(ii), 7.5).

        The maximum payable amount in Seller's "bucket" totals almost one million dollars

between the Holdback amount and the portion of the Conditional Purchase Price payable to

Seller. (D.I. 40 at 9 n.4). A one-million-dollar potential payment is not a trivial amount. For the

Conditional Purchase Price, specifically, Defendants' own calculation allocates $375,000 for

"Other Creditors and Seller" after subtracting revenue adjustments. (D.I. 19 at ,-r,r 17-19; D.I. 19-

1, Ex. 3). Therefore, the potential amount available for set offs would not be illusory or

meaningless if it were limited to payments to Seller.

        Nevertheless, Defendants argue that set offs must apply to Plaintiff's payments because

those are the only payments which Defendants have any unconditional, obligation to pay. (D.I.

41 at 8-9). They reference language in Section 7.5 such as "recoup from any amount owed," "at

the time Purchaser is obligated to make a payment to Seller," and "such payments due Seller" to

point out that Section 7.5 applies to obligatory payments. (Id.; D.I. 16-2, Exs. A, Bat§ 7.5).

They claim that payments to Seller cannot be the "obligatory" payments contemplated by

Section 7.5 for set offs because payments to Seller are only made at Defendants' sole election.

(D.I. 41 at 8-9).

        However, if the set offs only apply to obligatory payments, as Defendants argue, only

payments to Plaintiff, and not to Seller, would be subject to set offs. It makes no sense to

exclusively subject Plaintiff to indemnification set off amounts for which only Seller and any

Guarantor are liable. Defendants manage to reach an alternative conclusion that the

indemnifiable amount should actually be set off from both Plaintiff's portion and Seller's portion




                                                     17
of the Conditional Purchase Price. (D.I. 41 at 11). Defendants cannot construe the language

narrowly to insist that the set offs must apply to "unconditional, obligatory" payments to

Plaintiff, and yet, simultaneously construe the terms broadly to apply set offs to the entire

Conditional Purchase Price which includes optional as well as obligatory payments. Therefore,

in the context of Section 7.5, the terms "obligated," "due," and "owed" should be interpreted to

mean amounts Defendants will pay to Seller. (D.I. 16-2, Exs. A, Bat§ 7.5).

        Finally, had the intent of the parties really been to set off indemnification amounts from

payments to both Seller and Plaintiff, they could have explicitly drafted the language to allow for

setoffs from the Purchase Price or Conditional Purchase Price without expressly specifying set

offs against payments to Seller. Courts ought to be reluctant about relieving sophisticated parties

of the terms and provisions for which they bargained. See Abry Partners V, L.P. v. F&W

Acquisition LLC, 891 A.2d 1032, 1061-62 (Del. Ch. 2006). Defendants do not present a

plausible interpretation that set offs for indemnities owed by Seller or Guarantor may be taken

from Plaintiff's portion of the Conditional Purchase Price given the text and structure of the

APAs.

        Because set offs for indemnification amounts under Section 7.5 of the AP As cannot be

taken from Plaintiff's portion of the payments, setting off such indemnities and failing to pay

Plaintiff constitutes a breach of the AP As. For the foregoing reasons, I sustain Plaintiff's

objection and overrule the Report's recommendation regarding Counterclaim Count I.

               B. The Report's Denial of Plaintiff's Motion to Dismiss Counterclaim Count
                  II for Failure to State a Claim

        Defendants' Counterclaim Count II alleges Plaintiff breached the Settlement Agreement.

(D.I. 19 at ,r,r 36-38). "Because the OCl Entities did not breach the APAs 'with respect to the

calculation of, or the payment of, the Conditional Purchase Price,'' Plaintiff breached Sections




                                                     18
5.3 and 5.4 of the Settlement Agreement by bringing this lawsuit and the prior Illinois Action."

(Id at 38).

        Section 5.3 of the Settlement Agreement states: "Provided Buyer does not breach the

AP As with respect to the calculation of, or the payment of, the Conditional Purchase Price (as

defined in the APAs), the PlaintiffReleasors ... hereby covenant not to sue Buyer relating to

payment of the balance of the VTB and hereby release, waive, and forever discharge Buyer by

and from all claims relating to payment of the balance[.]" (D.I. 16-2, Ex. D at§ 5.3).

        Section 5.4 of the Settlement Agreement states: "Provided Buyer does not breach the

AP As ... the Parties covenant not to sue or to institute or cause to be instituted any action in any

court against the released parties described in Paragraphs 5.1, 5.2, and 5.3 above .... " (Id. at§

5.4).

        Since the Report finds it plausible that Defendants did not breach the AP As with respect

to the calculation of the Conditional Purchase Price, and, therefore, recommends that Plaintiff's

Motion to Dismiss Count I be denied, the Report also recommends "that plaintiff's motion to

dismiss Counterclaim Count II be denied." (D.I. 38 at 16-17).

        Because I conclude that Defendants do not state a claim that their actions complied with

the APAs in regards to the payment of the Conditional Purchase Price, Defendants do not state a

claim for breach of the Settlement Agreement by Plaintiff's bringing this lawsuit or the previous

Illinois Action. For these reasons, I sustain Plaintiff's objection and overrule the Report's

recommendation regarding Counterclaim Count II.

               C. The Report's Recommendation to Grant Plaintiff's Motion to Dismiss
                  Counterclaim Count Ill for Failure to State a Claim

        Count III of Defendants' Counterclaims alleges that Plaintiff breached the AP As by

bringing suit in Illinois in violation of Section 8.12 of the AP As. (D.I. 19 at ,r 42). This section




                                                      19
contains a forum selection clause which states, "The Parties hereby submit to the jurisdiction of

the courts of the State of Delaware or the courts of the United States located in the State of

Delaware in respect of the interpretation and enforcement of the provisions of this Agreement

and the other Transaction Documents ... " (D.I. 16-2, Ex. A, Bat§ 8.12). Defendants claim

damages in the "amount of their attorneys' fees and costs in defending the Illinois Action and

enforcing [their] rights through this Counterclaim." (D.I. 19 at ,r 44).

       The Report recommends that the motion to dismiss be granted as to Counterclaim III,

because the forum selection clause is not mandatory under Delaware law, and neither the law of

the case doctrine nor res judicata supports a finding that Plaintiff's filing the Illinois Action was

a breach of the forum selection clause. (D.I. 38 at 21).

       Defendants object to the Report's finding. (D.I. 39 at 4). First, Defendants object to the

finding that the issue was not previously raised, briefed, or decided in Illinois. (Id.). Defendants

claim that the issue had been raised because their Motion to Dismiss in the Illinois Action states,

"This case should be dismissed with prejudice because the subject APA's forum selection clause

requires that Plaintiff's claims be brought in Delaware." (Id. at 5-6) (emphasis in original).

Additionally, Defendants claim that the Illinois Court acknowledged this issue by stating:

       Defendants move to dismiss [under] Rule 12(b)(3) for improper venue because the forum
       selection clause contained in the AP A requires that any litigation arising under it be
       brought in Delaware .... Defendants argue that because Plaintiff alleges it is a "direct
       third-party beneficiary of the APA," Plaintiff is bound by the forum selection clause in
       the AP A, which requires that any litigation arising under the AP A must be brought in
       Delaware.

(Id at 6) (citing HostforWeb Inc., 2019 WL 6033648, at *3).

       Plaintiff argues that the dispute in the Illinois action involved "whether Plaintiff could be

subject to the APAs' forum provision as a [third-party] beneficiary and which contract was

raised by the claims asserted, the Settlement Agreement vs. AP As." (D.I. 42 at 7). Plaintiff




                                                     20
claims the issue of whether the forum selection clause was mandatory under Delaware law was

not raised. (Id.) No Delaware law was cited in the Illinois decision and neither Plaintiff nor

Defendants argued or cited Delaware law to establish whether Section 8.12 was mandatory or

permissive. (Id. at 8.)

         I agree with the Report's conclusion that the issue before the Illinois Court involved

which contract's forum selection clause applied, not whether the forum selection clause of the

APAs was mandatory or permissive. (D.I. 38 at 20). The Illinois Court determined that the

claims were based upon the APAs rather than the Settlement Agreement, and thus, were subject

to the forum selection clause of the APAs. 3 HostforWeb Inc., 2019 WL 6033648, at *3. The

issue of the proper interpretation of the forum selection clause of the AP As was never raised in

Illinois, and the impetus for addressing that issue-Defendants' counterclaim alleging breach of

contract-was not then filed. (See D.I. 42 at 13).

         Second, Defendants object to the Report's recommendation that law of the case does not

apply to the forum selection clause. (D.I. 39 at 7-9). The law of the case applies to the

"propriety of transfer orders between two courts. Once the transferor court has decided the issue

of whether the suit 'could have been brought' in the transferee court, this ruling becomes the law

of the case ... " (D.I. 39 at 8) (citing Hayman Cash Register Co. v. Sarokin, 669 F.2d 162, 168-

69 (3d Cir. 1982)).

         Plaintiff argues that "the law of the case doctrine involves a discretionary exercise of

court power to decline to revisit issues, but is not a straight-jacket and the Court retains the




3
 The HostforWeb opinion makes clear that the Illinois Court and the parties there were all operating under the
assumption that the forum selection clause was mandatory. It is too late for Plaintiff to argue that the ruling
dismissing the case in Illinois was erroneous, but it is not too late to point out that Plaintiff's filing suit in Illinois
was not a breach of the forum selection clause.



                                                                  21
power to revisit issues." (D.I. 42 at 11) (citing In re Engel, 124 F.3d 567, 583 (3d Cir. 1997)). It

claims "it is hombook law that an ' [a]ctual decision of an issue is required to establish the law of

the case. Law of the case does not reach a matter that was not decided ... it is not enough that

the matter could have been decided in earlier proceedings."' (D.I. 42 at 11) (citing 18B Charles

Alan Wright & Arthur R. Miller, FEDERAL PRACTICE & PROCEDURE § 4478 at text

accompanying nn.25-27 (Westlaw)). It argues that because the issue of whether the forum

selection clause was mandatory under Delaware law "was not briefed or decided in Illinois ...

that ruling is not law of the case." (D.I. 42 at 12).

       "[T]he doctrine [oflaw of the case] posits that when a court decides upon a rule oflaw,

that decision should continue to govern the same issues in subsequent stages in the same case."

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16 (1988) (quoting Arizona v.

California, 460 U.S. 605,618 (1983)). Law of the case is, however, subject to various

exceptions. One exception is "if new evidence is available to the second judge when hearing the

issue. In this situation, 'the question has not really been decided earlier and is posed for the first

time; the second judge ought, therefore, to be free to render a decision.'" Hayman Cash

Register, 669 F.2d at 169-70 (citing United States v. Wheeler, 256 F.2d 745, 748 (3d Cir. 1958)).

Likewise, "law of the case directs a court's discretion, it does not limit the tribunal's power."

Arizona v. California, 460 U.S. 605,618 (1983).

        The law of the case does not apply under these circumstances. The Illinois Court ruled,

"Plaintiff is claiming rights under the AP A and, as such, is bound by the forum selection clause

contained in the APA: Delaware." HostforWeb Inc., 2019 WL 6033648, at *3. However, the

court did not decide whether the clause was mandatory or permissive under Delaware law. Id

Plaintiff notes, "no party presented [the Illinois Court] with Delaware case law that forum




                                                        22
selection clauses are to be categorized as either mandatory or permissive." (D.I. 42 at 12 n.9).

Instead, Defendants only argued that the forum selection clause "requires that any litigation

arising under it be brought in Delaware." (D.I. 39 at 5). This is not the same inquiry as whether

the clause is permissive or mandatory under Delaware law, and thus, similar to Hayman, the

issue "ha[d] not really been decided" in the Illinois Court. 669 F.2d at 169. Therefore, the

Report correctly concluded, "[P]laintiffs ability to raise [the] issue here is not barred by the law

of the case doctrine." (D.1. 38 at 20).

        Third, Defendants object under the theory of judicial estoppel claiming that the "Plaintiff

... previously conceded that the clause was mandatory." (D.1. 39 at 6). This "concession"

comes from Plaintiff's brief in the Illinois Action in which it stated, "despite the Defendant[s']

agreement amongst themselves to litigate their own disputes in Delaware in the APA, they

separately agreed in writing to litigate any disputes with the Plaintiff within the State of Illinois."

(Id.) (citing D.I. 19-1, Ex.Bat ,r,r 9 -10).

        Plaintiff argues that '~udicial estoppel was not raised below and is thus waived." (D.I. 42

at 13). It also contends that "there is nothing in the Illinois decision or briefing saying that

Plaintiff conceded [it] breached a binding contractual obligation and [is] thus answerable in

damages by filing first there, or that the court relied on such a concession." (Id.) (emphasis in

original).

        Defendants cannot bring up new claims not made in their original briefing. See In re

National Collegiate Student Loan Trusts 2003-1, 2004-1, 2005-1, 2005-2, 2005-3, 971 F.3d 433,

444 (3d Cir. 2020). Even so, Plaintiff's statement that Defendants had an "agreement amongst

themselves to litigate their own disputes in Delaware" does not imply a concession that such

agreement was a mandatory forum selection clause under Delaware law nor was Plaintiff




                                                      23
conceding to the fact that it breached the AP As. (D.I. 39 at 6). Therefore, Plaintiff did not take

inconsistent positions and judicial estoppel does not apply.

        Finally, Defendants did not object to the Report's recommendation that the forum

selection clause was permissive. (D.I. 38 at 20; see D.I. 39). It clearly is permissive. 4

Therefore, for the foregoing reasons, Defendants do not state a plausible claim that Plaintiff

breached the forum selection clause of the AP As. I adopt the Report's recommendation and grant

Plaintiff's motion to dismiss Defendants' Counterclaim Count III.

                 D. CONCLUSION

        For these reasons, I sustain Plaintiff's Objections to the Report (D.I. 40) and

overrule Defendants' Partial Objection to the Report (D.I. 39). I adopt the Magistrate Judge's

Report in part with respect to Defendants' Counterclaim Count III. (D.I. 38). I overrule the

Magistrate Judge's Report with respect to Counterclaims Counts I and II. I grant Plaintiff's

Motion to Dismiss (D.I. 30) as to Defendants' Counterclaims Counts I, II, and III.

        A separate order will be entered.




4
  The cases cited in the Report make this conclusion clear. But there is no reason such a conclusion would be clear to
a judge sitting in another jurisdiction when no party has even raised the issue or cited any Delaware law on the issue.



                                                              24
